
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 271 and 272
        [EPA-R06-RCRA-2016-0549; FRL-9984-37—Region 6]
        Texas: Proposed Authorization of State-Initiated Changes and Incorporation by Reference of State Hazardous Waste Management Program
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          During a review of Texas' regulations, the Environmental Protection Agency (EPA) identified State-initiated changes to its hazardous waste program under the Resource Conservation and Recovery Act (RCRA). The EPA has determined that these changes are minor and satisfy all requirements needed to qualify for Final authorization and is proposing to authorize the State-initiated changes. This rule also proposes to codify in the regulations the prior approval of Texas' hazardous waste management program and incorporate by reference authorized provisions of the State's statutes and regulations.
        
        
          DATES:
          Comments on this proposed rule must be received by November 23, 2018.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R06-RCRA-2016-0549, by one of the following methods:
          1. Federal eRulemaking Portal: http://www.regulations.gov. Follow the on-line instructions for submitting comments.
          2. Email: patterson.alima@epa.gov.
          
          3. Fax: (214) 665-6762 (prior to faxing, please notify Alima Patterson at (214) 665-8533).
          4. Mail: Alima Patterson, EPA Region 6, Regional Authorization/Codification Coordinator, RCRA Permit Section (6MM-RP), Multimedia Division, EPA Region 6, 1445 Ross Avenue, Suite 1200, Dallas, Texas 75202-2733.
          5. Hand Delivery or Courier: Deliver your comments to Alima Patterson, EPA Region 6, Regional Authorization/Codification Coordinator, RCRA Permit Section (6MM-RP), Multimedia Division, EPA Region 6, 1445, Suite 1200, Ross Avenue, Dallas, Texas 75202-2733.
          
            Instructions: Do not submit information that you consider to be Confidential Business Information (CBI) or otherwise protected through http://www.regulations.gov, or email. Direct your comments to Docket ID No. EPA-R06-RCRA-2016-0549. The Federal http://www.regulations.gov website is an “anonymous access” system, which means the EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to the EPA without going through http://www.regulations.gov, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the internet. If you submit an electronic comment, the EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If the EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, the EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses.  
          
          You can view and copy the documents that form the basis for this authorization and codification and associated publicly available materials from 8:30 a.m. to 4 p.m. Monday through Friday at the following location: EPA, Region 6, 1445 Ross Avenue, Suite 1200, Dallas, Texas 75202-2733, Phone number: (214) 665-8533. Interested persons wanting to examine these documents should make an appointment with the office at least two weeks in advance.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Alima Patterson, EPA Region 6 Regional Authorization/Codification Coordinator, RCRA Permit Section (6MM-RP), Multimedia Division, EPA Region 6, 1445 Ross Avenue, Suite 1200, Dallas, Texas 75202-2733, Phone number: (214) 665-8533, and Email address: patterson.alima@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. Introduction
        The Solid Waste Disposal Act, as amended, commonly referred to as the Resource Conservation and Recovery Act (RCRA), allows the EPA to authorize States to operate their hazardous waste management programs in lieu of the Federal program. The EPA uses the regulations entitled “Approved State Hazardous Waste Management Programs” to provide notice of the authorization status of State programs and to incorporate by reference those provisions of the State statutes and regulations that will be subject to the EPA's inspection and enforcement.
        The EPA is proposing to authorize the State-initiated changes and incorporate by reference the State's hazardous waste program.
        II. Authorization of State-Initiated Changes
        A. Why are revisions to State programs necessary?
        States which have received Final authorization from the EPA under RCRA section 3006(b), 42 U.S.C. 6926(b), must maintain a hazardous waste program that is equivalent to, consistent with, and no less stringent than the Federal hazardous waste program. As the Federal program changes, the States must change their programs and ask the EPA to authorize the changes. Changes to State hazardous waste programs may be necessary when Federal or State statutory or regulatory authority is modified or when certain other changes occur. Most commonly, States must change their programs because of changes to the EPA's regulations in 40 Code of Federal Regulations (CFR) Parts 124, 260 through 268, 270, 273 and 279. States can also initiate their own changes to their hazardous waste program and these changes must then be authorized.
        B. What decisions have we made in this rule?
        We have reviewed Texas' State-initiated changes and have made a tentative decision that Texas' revisions to its authorized program meet all the statutory and regulatory requirements established by RCRA. We found that the State-initiated changes make Texas' rules clearer or conform more closely to the Federal equivalents and are so minor in nature that a formal application is unnecessary. Therefore, we propose to grant Texas final authorization to operate its hazardous waste program with the changes described in the table at Section F below. Texas continues to have responsibility for permitting Treatment, Storage, and Disposal Facilities (TSDFs) within its borders (except in Indian Country) and for carrying out all authorized aspects of the RCRA program, subject to the limitations of the Hazardous and Solid Waste Amendments of 1984 (HSWA). New Federal requirements and prohibitions imposed by Federal regulations that EPA promulgates under the authority of HSWA take effect in authorized States before they are authorized for the requirements. Thus, the EPA will implement those requirements and prohibitions in Texas, including issuing permits, until the State is granted authorization to do so.
        C. What is the effect of this proposed authorization decision?
        If Texas is authorized for these changes, a facility in Texas subject to RCRA will now have to comply with the authorized State requirements instead of the equivalent Federal requirements to comply with RCRA. Texas continues to have enforcement responsibilities under its State hazardous waste program for violations of such program, but the EPA retains its authority under RCRA sections 3007, 3008, 3013, and 7003, which include, among others, authority to:
        • Conduct inspections, and require monitoring, tests, analyses, or reports;
        • Enforce RCRA requirements and suspend or revoke permits; and
        • Take enforcement actions, regardless of whether the State has taken its own actions.
        The action to approve these State-initiated changes would not impose additional requirements on the regulated community because the statutes and regulations for which the EPA proposes to authorize Texas are already effective and are not changed by the act of authorization.
        D. What happens if EPA receives comments on this action?
        If the EPA receives comments on the proposed authorization of the State-initiated changes, we will address those comments in our final action. You may not have another opportunity to comment. If you want to comment on this proposed authorization, you must do so at this time.

        In addition to the proposed authorization of the State-initiated changes described above in this document, EPA proposes to codify Texas' base hazardous waste management program and its revisions to that program. The EPA has already provided notices and opportunity for comments on the Agency's decisions to authorize certain provisions of the Texas RCRA program, and the EPA is not now reopening those decisions, nor requesting comments, on the Texas authorization as published in the Federal Register documents specified in Section II.E. of this preamble.
        E. For what has Texas previously been authorized?

        The State of Texas initially received final authorization on December 12, 1984, effective December 26, 1984 (49 FR 48300), to implement its Base Hazardous Waste Management Program. This authorization was clarified in a notice published March 26, 1985 (50 FR 11858). We granted authorization for changes to their program on January 31, 1986 (51 FR 3952), effective October 4, 1985; December 18, 1986 (51 FR 45320), effective February 17, 1987; March 1, 1990 (55 FR 7318), effective March 15, 1990; May 24, 1990 (55 FR 21383), effective July 23, 1990; August 22, 1991 (56 FR 41626), effective October 21, 1991; October 5, 1992 (57 FR 45719), effective December 4, 1992; April 11, 1994 (59 FR 16987), effective June 27, 1994; April 12, 1994 (59 FR 17273), effective June 27, 1994; September 12, 1997 (62 FR 47947), effective November 26, 1997; September 19, 1997 (62 FR 49163), effective December 3, 1997; August 18, 1999 (64 FR 44836), effective October 18, 1999; September 14, 1999 (64 FR 49673), effective November 15, 1999; July 13, 2000 (65 FR 43246), effective September 11, 2000; June 14, 2005 (70 FR 34371), effective June 14, 2005; October 29, 2008 (73 FR 64252), effective December 29, 2008; May 13, 2009 (74 FR 22469), effective July 13, 2009; March 7, 2011 (76 FR 12283), effective May 6, 2011; March 6, 2012 (77 FR 13200), effective May 7, 2012; November 30, 2012 (77 FR 71344), effective January 29, 2013; September 3, 2014 (79 FR 52220), effective November 3, 2014; October 21, 2015 (80 FR 63691), effective December 21, 2015; and December 28, 2015 (80 FR 80672), effective February 26, 2016.
        F. What changes are we proposing to authorize with this action?
        The State has made amendments to Title 30, Texas Administrative Code, sections 335.155(1) and 335.261(b)(15), analogous to 40 CFR 264.77(a) and 273.8(a)(2), respectively. These amendments clarify the State's regulations and make the State's regulations more internally consistent. The State's laws and regulations, as amended by these provisions, provide authority which remains equivalent to, and no less stringent than the Federal laws and regulations. These State-initiated changes satisfy the requirements of 40 CFR 271.21(a). We are now proposing to grant Texas final authorization to carry out the listed provisions of the State's program in lieu of the Federal program. These provisions are analogous to the indicated RCRA regulations found at 40 CFR as of January 3, 2014. The Texas provisions are from the Texas Administrative Code (TAC), Title 30, amended to be effective December 31, 2014.
        G. Who handles permits after the final authorization takes effect?
        This proposed authorization does not affect the status of State permits and those permits issued by the EPA because no new substantive requirements are a part of these revisions.
        H. How does this action affect Indian Country (18 U.S.C. 1151) in Texas?
        Texas is not authorized to carry out its Hazardous Waste Program in Indian Country within the State. This authority remains with EPA. Therefore, this action has no effect in Indian Country.
        III. Incorporation-by-Reference
        A. What is codification?  
        Codification is the process of placing a State's statutes and regulations that comprise the State's authorized hazardous waste management program into the Code of Federal Regulations (CFR). Section 3006(b) of RCRA, as amended, allows the Environmental Protection Agency (EPA) to authorize State hazardous waste management programs to operate in lieu of the Federal hazardous waste management regulatory program. The EPA codifies its authorization of State programs in 40 CFR part 272 and incorporates by reference State statutes and regulations that the EPA will enforce under sections 3007 and 3008 of RCRA and any other applicable statutory provisions.
        The incorporation by reference of State authorized programs in the CFR should substantially enhance the public's ability to discern the status of the authorized State program and State requirements that can be Federally enforced. This effort provides clear notice to the public of the scope of the authorized program in each State.
        B. What is the history of the codification of Texas' hazardous waste management program?
        The EPA incorporated by reference Texas' then authorized hazardous waste program effective December 3, 1997 (62 FR 49163), November 15, 1999 (64 FR 49673), December 29, 2008 (73 FR 64252), May 6, 2011 (76 FR 12283), January 9, 2013 (77 FR 71344), and February 26, 2016 (80 FR 80672). In this document, EPA is proposing to revise Subpart SS of 40 CFR part 272 to include the recent authorization revision actions effective December 21, 2015 (80 FR 63691).
        C. What codification decisions have we proposed in this rule?

        In this rule, the EPA is proposing to finalize regulatory text that includes incorporation by reference. In accordance with requirements of 1 CFR 51.5, the EPA is proposing to finalize the incorporation by reference of the Texas rules described in the amendments to 40 CFR part 272 set forth below. The EPA has made, and will continue to make, these documents available electronically through http://www.regulations.gov and in hard copy at the appropriate EPA office (see the ADDRESSES section of this preamble for more information).
        This action also proposes to codify Texas' base hazardous waste management program and its revisions to that program. This document proposes to incorporate by reference Texas' hazardous waste statutes and regulations and clarify which of these provisions are included in the authorized and Federally enforceable program. By codifying Texas' authorized program and by amending the Code of Federal Regulations, the public will be more easily able to discern the status of Federally approved requirements of the Texas hazardous waste management program.
        The EPA is proposing to incorporate by reference the Texas authorized hazardous waste program by amending Subpart SS of 40 CFR part 272. Section 272.2201 incorporates by reference Texas' authorized hazardous waste statutes and regulations. Section 272.2201 also references the statutory provisions (including procedural and enforcement provisions) which provide the legal basis for the State's implementation of the hazardous waste management program; the Memorandum of Agreement, including any annual re-certification; the Attorney General's Statements; and the Program Description; which are approved as part of the hazardous waste management program under Subtitle C of RCRA.
        D. What is the effect of Texas' proposed codification on enforcement?
        The EPA retains its authority under statutory provisions, including but not limited to, RCRA sections 3007, 3008, 3013, and 7003, and other applicable statutory and regulatory provisions to undertake inspections and enforcement actions and to issue orders in authorized States. With respect to these actions, the EPA will rely on Federal sanctions, Federal inspection authorities, and Federal procedures rather than any authorized State analogues to these provisions. Therefore, the EPA is not proposing to incorporate by reference such particular, approved Texas procedural and enforcement authorities. Section 272.2201(c)(2) of 40 CFR lists the statutory and regulatory provisions which provide the legal basis for the State's implementation of the hazardous waste management program, as well as, those procedural and enforcement authorities that are part of the States approved program, but these are not incorporated by reference.
        E. What State provisions are not proposed as part of the codification?
        The public needs to be aware that some provisions of Texas' hazardous waste management program are not part of the Federally authorized State program. These non-authorized provisions include:
        (1) Provisions that are not part of the RCRA Subtitle C program because they are “broader in scope” than RCRA Subtitle C (see 40 CFR 271.1(i));
        (2) Federal rules for which Texas is not authorized, but which have been incorporated into the State regulations because of the way the State adopted Federal regulations by reference;
        (3) Unauthorized amendments to authorized State provisions;
        (4) New unauthorized State requirements; and

        (5) Federal rules for which Texas is authorized, but which were vacated by the U.S. Court of Appeals for the District of Columbia Circuit (DC Cir. No. 98-1379 and 98-1379; June 27, 2014).
        State provisions that are “broader in scope” than the Federal program are not part of the RCRA authorized program and the EPA will not enforce them. Therefore, they are not incorporated by reference in 40 CFR part 272. For reference and clarity, EPA proposes to list in 40 CFR 272.2201(c)(3) the Texas regulatory provisions which are “broader in scope” than the Federal program and which are not part of the authorized program proposed to be incorporated by reference. “Broader in scope” provisions cannot be enforced by the EPA; the State, however, may enforce such provisions under State law.
        Additionally, Texas' hazardous waste regulations include amendments which have not been authorized by the EPA. Since the EPA cannot enforce a State's requirements which have not been reviewed and authorized in accordance with RCRA section 3006 and 40 CFR part 271, it is important to be precise in delineating the scope of a State's authorized hazardous waste program. Regulatory provisions that have not been authorized by the EPA include amendments to previously authorized State regulations, as well as, certain Federal rules and new State requirements.

        Texas has adopted but is not authorized for the following Federal rules published in the Federal Register on April 12, 1996 (61 FR 16290); December 5, 1997 (62 FR 64504); June 8, 2000 (65 FR 36365); and January 8, 2010 (75 FR 1236. Therefore, these Federal amendments included in Texas' adoption by reference at 30 Texas Administrative Code (TAC) sections 335.112(a)(1) and (a)(4), 335.152(a)(1) and (a)(4), and 335.431(c)(1) and (c)(3), are not part of the State's authorized program and are not part of the proposed incorporation by reference addressed by this Federal Register document.

        Texas has adopted and was authorized for the following Federal rules which have since been vacated by the U.S. Court of Appeals for the District of Columbia Circuit (D.C. Cir. No. 98-1379 and 08-1144, respectively, June 27, 2014): (1) The Comparable Fuels Exclusion at 40 CFR 261.4(a)(16) and 261.38 published in the Federal Register on June 19, 1998 (63 FR 33782), as amended on June 15, 2010 (75 FR 33712); and (2) the Gasification Exclusion Rule published on January 2, 2008 (73 FR 57).

        In those instances where Texas has made unauthorized amendments to previously authorized sections of State code, the EPA is identifying in 40 CFR 272.2201(c)(4)(i) any regulations which, while adopted by the State and proposed to be incorporated by reference, include language not authorized by the EPA. Those unauthorized portions of the State regulations are not Federally enforceable. Thus, notwithstanding the language in Texas hazardous waste regulations incorporated by reference at 40 CFR 272.2201(c)(1), the EPA will only enforce those portions of the State regulations that are authorized by the EPA. For the convenience of the regulated community, the actual State regulatory text authorized by the EPA for the citations listed at 272.2201(c)(4) (i.e., without the unauthorized amendments) is compiled as a separate document, Addendum to the EPA Approved Texas Regulatory Requirements Applicable to the Hazardous Waste Management Program, December 2015. This document is available from EPA Region 6, 1445 Ross Avenue, Suite 1200, Dallas, Texas 75202-2733, Phone number: (214) 665-8533.
        State regulations that are not proposed to be incorporated by reference in this rule at 40 CFR 272.2201(c)(1), or that are not listed in 40 CFR 272.2201(c)(2) (“legal basis for the State's implementation of the hazardous waste management program”), 40 CFR 272.2201(c)(3) (“broader in scope”) or 40 CFR 272.2201(c)(4) (“unauthorized State amendments”), are considered new unauthorized State requirements. These requirements are not Federally enforceable.  
        With respect to any requirement pursuant to the Hazardous and Solid Waste Amendments of 1984 (HSWA) for which the State has not yet been authorized, the EPA will continue to enforce the Federal HSWA standards until the State is authorized for these provisions.
        F. What will be the effect of Federal HSWA requirements on the proposed codification?
        The EPA is not amending 40 CFR part 272 to include HSWA requirements and prohibitions that are implemented by EPA. Section 3006(g) of RCRA provides that any HSWA requirement or prohibition (including implementing regulations) takes effect in authorized and not authorized States at the same time. A HSWA requirement or prohibition supersedes any less stringent or inconsistent State provision which may have been previously authorized by the EPA (50 FR 28702, July 15, 1985). The EPA has the authority to implement HSWA requirements in all States, including authorized States, until the States become authorized for such requirement or prohibition. Authorized States are required to revise their programs to adopt the HSWA requirements and prohibitions, and then to seek authorization for those revisions pursuant to 40 CFR part 271.
        Instead of amending the 40 CFR part 272 every time a new HSWA provision takes effect under the authority of RCRA section 3006(g), the EPA will wait until the State receives authorization for its analog to the new HSWA provision before amending the State's 40 CFR part 272 incorporation by reference. Until then, persons wanting to know whether a HSWA requirement or prohibition is in effect should refer to 40 CFR 271.1(j), as amended, which lists each such provision.
        Some existing State requirements may be similar to the HSWA requirement implemented by the EPA. However, until the EPA authorizes those State requirements, the EPA can only enforce the HSWA requirements and not the State analogs. The EPA will not codify those State requirements until the State receives authorization for those requirements.
        IV. Statutory and Executive Order Reviews

        The Office of Management and Budget (OMB) has exempted this action from the requirements of Executive Orders 12866 (58 FR 51735, October 4, 1993) and 13563 (76 FR 3821, January 21, 2011). This action proposes to authorize State requirements for the purpose of RCRA section 3006 and incorporate by reference Texas' authorized hazardous waste management regulations, and imposes no additional requirements beyond those imposed by State law. Therefore, this action is not subject to review by OMB. This action is not an Executive Order 13771 (82 FR 9339, February 3, 2017) regulatory action because actions such as today's proposed authorization and codification of Texas' revised hazardous waste program under RCRA are exempted under Executive Order 12866. Accordingly, I certify that this action will not have a significant economic impact on a substantial number of small entities under the Regulatory Flexibility Act (5 U.S.C. 601 et seq.). Because this action proposes to authorize and incorporate by reference pre-existing requirements under State law and does not impose any additional enforceable duty beyond that required by State law, it does not contain any unfunded mandate or significantly or uniquely affect small governments, as described in the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531-1538). For the same reason, this action also does not significantly or uniquely affect the communities of tribal governments, as specified by Executive Order 13175 (65 FR 67249, November 9, 2000).
        This action will not have substantial direct effects on the States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government, as specified in Executive Order 13132 (64 FR 43255, August 10, 1999), because it merely incorporates by reference existing State hazardous waste management program requirements without altering the relationship or the distribution of power and responsibilities established by RCRA.
        This action also is not subject to Executive Order 13045 (62 FR 19885, April 23, 1997), because it is not economically significant and it does not make decisions based on environmental health or safety risks. This action is not subject to Executive Order 13211, “Actions Concerning Regulations That Significantly Affect Energy Supply Distribution or Use” (66 FR 28344, May 22, 2001), because it is not a significant regulatory action under Executive Order 12866.

        Under RCRA section 3006(b), EPA grants a State's application for authorization as long as the State meets the criteria required by RCRA. It would thus be inconsistent with applicable law for EPA, when it reviews a State authorization application, to require the use of any particular voluntary consensus standard in place of another standard that otherwise satisfies the requirements of RCRA. The requirements proposed to be codified are the result of Texas' voluntary participation in the EPA's State program authorization process under RCRA Subtitle C. Thus, the requirements of section 12(d) of the National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272 note) do not apply. As required by section 3 of Executive Order 12988 (61 FR 4729, February 7, 1996), in issuing this proposed rule, the EPA has taken the necessary steps to eliminate drafting errors and ambiguity, minimize potential litigation, and provide a clear legal standard for affected conduct. The EPA has complied with Executive Order 12630 (53 FR 8859, March 15, 1988), by examining the takings implications of the rule in accordance with the “Attorney General's Supplemental Guidelines for the Evaluation of Risk and Avoidance of Unanticipated Takings” issued under the executive order. This proposed rule does not impose an information collection burden under the provisions of the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.). “Burden” is defined at 5 CFR 1320.3(b).
        Executive Order 12898 (59 FR 7629, Feb. 16, 1994) establishes federal executive policy on environmental justice. Its main provision directs federal agencies, to the greatest extent practicable and permitted by law, to make environmental justice part of their mission by identifying and addressing, as appropriate, the disproportionately high and adverse human health or environmental effects of their programs, policies, and activities on minority populations and low-income populations in the United States. Because this rule proposes to authorize and codify pre-existing State rules which are at least equivalent to, and no less stringent than existing federal requirements, and imposes no additional requirements beyond those imposed by State law, and there are no anticipated significant adverse human health or environmental effects, the rule is not subject to Executive Order 12898.
        
          List of Subjects
          40 CFR Part 271
          Environmental protection, Administrative practice and procedure, Confidential business information, Hazardous waste, Hazardous waste transportation, Indian lands, Intergovernmental relations, Penalties, Reporting and recordkeeping requirements.
          40 CFR Part 272
          Environmental protection, Hazardous materials transportation, Hazardous waste, Incorporation by reference, Intergovernmental relations, Water pollution control, Water supply.
        
        
          Authority:
          This notice is issued under the authority of Sections 2002(a), 3006 and 7004(b) of the Solid Waste Disposal Act as amended 42 U.S.C. 6912(a), 6926, 6974(b).
        
        
          Dated: October 10, 2018.
          Anne Idsal,
          Regional Administrator, Region 6.
        
        
        For the reasons set forth in the preamble, under the authority at 42 U.S.C. 6912(a), 6926, and 6974(b), the EPA is proposing to grant final authorization under 40 CFR part 271 to the State of Texas for revisions, as identified in Section II.F above, to its hazardous waste program under the Resource Conservation and Recovery Act and is proposing to amend 40 CFR part 272, as follows:
        
          PART 272—APPROVED STATE HAZARDOUS WASTE MANAGEMENT PROGRAMS
        
        1. The authority citation for Part 272 continues to read as follows:
        
          Authority:
           Secs. 2002(a), 3006, and 7004(b) of the Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act, as amended, 42 U.S.C. 6912(a), 6926, and 6974(b).
        
        
        2. Revise § 272.2201 to read as follows:
        
          § 272.2201 
          Texas State-administered program: Final authorization.
          (a) History of the State of Texas authorization. Pursuant to section 3006(b) of RCRA, 42 U.S.C. 6926(b), the EPA granted Texas final authorization for the following elements as submitted to EPA in Texas' Base program application for final authorization which was approved by EPA effective on December 26, 1984. Subsequent program revision applications were approved effective on October 4, 1985, February 17, 1987, March 15, 1990, July 23, 1990, October 21, 1991, December 4, 1992, June 27, 1994, November 26, 1997, December 3, 1997, October 18, 1999, November 15, 1999, September 11, 2000, June 14, 2005, December 29, 2008, July 13, 2009, May 6, 2011, May 7, 2012, January 9, 2013, November 3, 2014, December 21, 2015, February 26, 2016, and [effective date of final rule].
          (b) Enforcement authority. The State of Texas has primary responsibility for enforcing its hazardous waste management program. However, EPA retains the authority to exercise its inspection and enforcement authorities in accordance with sections 3007, 3008, 3013, 7003 of RCRA, 42 U.S.C. 6927, 6928, 6934, 6973, and any other applicable statutory and regulatory provisions, regardless of whether the State has taken its own actions, as well as, in accordance with other statutory and regulatory provisions.
          (c) State statutes and regulations.
          
          (1) Incorporation by reference. The Texas statutes and regulations cited in paragraph (c)(1)(i) of this section are incorporated by reference as part of the hazardous waste management program under Subtitle C of RCRA, 42 U.S.C. 6921 et seq. This incorporation by reference is approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. You may obtain copies of the Texas statutes and regulations that are incorporated by reference in this paragraph from Thomson Reuters, 610 Opperman Drive, Eagan, MN 55123; Phone: 1-888-728-7677; website: http://legalsolutions.thomsonreuters.com. You may inspect a copy at EPA Region 6, 1445, Suite 1200, Ross Avenue, Dallas, Texas 75202-2733, Phone number: (214) 665.8533, or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal-register/cfr/ibr-locations.html.
          
          (i) The Binder entitled “EPA-Approved Texas Statutory and Regulatory Requirements Applicable to the Hazardous Waste Management Program”, dated December 2015.
          (ii) [Reserved]
          (2) Legal basis. The following provisions provide the legal basis for the State's implementation of the hazardous waste management program, but they are not being incorporated by reference and do not replace Federal authorities:
          (i) Texas Health and Safety Code (THSC) Annotated, (Vernon, 2010, as amended by the 2015 Cumulative Annual Pocket Part, effective September 1, 2015); Chapter 361, The Texas Solid Waste Disposal Act (TSWDA), sections 361.002, 361.016, 361.017, 361.018, 361.0215(b)(2) and (b)(3), 361.023, 361.024, 361.029, 361.032, 361.033, 361.035, 361.036, 361.037(a), 361.061, 361.063, 361.0635, 361.064, 361.0641, 361.066(b) and (c), 361.0666, 361.067, 361.068, 361.069, 361.078, 361.079, 361.0791, 361.080, 361.081, 361.082 (except 361.082(a) and (f)), 361.083, 361.0833, 361.084, 361.085, 361.0861(c), 361.0871(b), 361.088, 361.0885, 361.089 (2015 Cumulative Annual Pocket Part), 361.090, 361.095(b)-(f), 361.096, 361.097, 361.098, 361.099(a), 361.100, 361.101, 361.102 through 361.109, 361.113, 361.114, 361.116, 361.271 (2015 Cumulative Annual Pocket Part), 361.272 through 361.275, 361.278, 361.301, 361.321(a) and (b), 361.321(c) (except the phrase “Except as provided by Section 361.322(a)”), 361.321(d), 361.321(e) (except the phrase “Except as provided by Section 361.322(e)”), 361.451, 361.501 through 361.506, and 361.509(a) introductory paragraph, (a)(11), (b), (c) introductory paragraph, and (c)(2); Chapter 371, Texas Used Oil Collection, Management, and Recycling Act, sections 371.0025(b) and (c), 371.024(a), (c) and (d), 371.026(a) and (b), and 371.028.
          (ii) Texas Water Code (TWC), as amended effective September 1, 2015: Chapter 5, sections 5.102 through 5.105, 5.112, 5.177, 5.351, 5.501 through 5.505, 5.509 through 5.512, 5.515, and 5.551 through 5.557; Chapter 7, sections 7.031, 7.032, 7.051(a), 7.052(a), 7.052(c) and (d), 7.053 through 7.062, 7.064 through 7.069, 7.075, 7.101, 7.102, 7.104, 7.105, 7.107, 7.110, 7.162, 7.163, 7.176, 7.187(a), 7.189, 7.190, 7.252(1), 7.351, 7.353; Chapter 26, sections 26.001(13), 26.011, 26.020 through 26.022, 26.039, and 26.341 through 26.367; and Chapter 27, sections 27.003, 27.017(a), 27.018(a)-(d), and 27.019.
          (iii) Texas Government Code, as amended effective September 1, 2015, section 311.027.
          (iv) Texas Rules of Civil Procedure, as amended effective September 1, 2015, Rule 60.
          (v) Texas Administrative Code (TAC), Title 30, Environmental Quality, 2015, as amended effective through December 31, 2014:
          Chapter 10; Chapter 39, sections 39.5(g) and (h), 39.11, 39.13 (except (10)), 39.103 (except (f) and (h)), 39.105, 39.107, 39.109, 39.403(b)(1), 39.405(f)(1), 39.411 (except (b)(4)(B), (b)(10), (b)(11), and (b)(13)), 39.413 (except (10)), 39.420 (except (c) and (d)), 39.503 (except the reference to 39.405(h) in (d) introductory paragraph, and (g)), and 39.801 through 39.810;
          Chapter 50, sections 50.13, 50.19, 50.39, 50.113 (except (d)), 50.117(f), 50.119, 50.133, and 50.139;
          Chapter 55, sections 55.25(a) and (b), 55.27 (except (b)), 55.152(a)(3), 55.152(b), 55.154, 55.156 (except (d)-(g)), 55.201 (except as applicable to contested case hearings), and 55.211 (except as applicable to contested case hearings);
          Chapter 70, section 70.10;
          Chapter 281, sections 281.1 (except the clause “except as provided by . . . Prioritization Process)”), 281.2 introductory paragraph and (4), 281.3(a) and (b), 281.5 (except the clause “Except as provided by . . . Discharge Permits)” and the phrases “subsurface area drip dispersal systems” and “radioactive material” in the introductory paragraph), 281.17(d) (except the references to radioactive material licenses), 281.17(e) and (f), 281.18(a) (except for the sentence “For applications for radioactive . . . within thirty days.”), 281.19(a) (except the last sentence), 281.19(b) (except the phrase “Except as provided in subsection (c) of this section,”), 281.20, 281.21(a) (except “and 32” and the phrase “and the Texas Radiation Control Act.”), 281.21(b), 281.21(c) (except the phrase “radioactive materials,” in 281.21(c)(2)), 281.21(d), 281.22(a) (except the phrase “For applications for radioactive . . . to deny the license.”), 281.22(b) (except the phrase “or an injection well,” in the first sentence and the phrase “For underground injection wells . . . the same facility or activity.”), 281.23(a), and 281.24;
          Chapter 305, sections, 305.29, 305.30, 305.64(d) and (f), 305.66(c), 305.66(e) (except for the last sentence), 305.66(f)-(l), 305.123 (except the phrases “and 32” and “and 401”), 305.125(1) and (3), 305.125(20), 305.127(1)(B)(i), 305.127(4)(A) and (C), 305.127 (6), 305.401 (except the text “§ 55.21 of this title (relating to Requests for Contested Case Hearings, Public Comment)” at (b), and 305.401(c)); and
          Chapter 335, sections 335.2(b), 335.43(b), 335.206, 335.391 through 335.393.
          (3) Related legal provisions. The following statutory and regulatory provisions are broader in scope than the Federal program, are not part of the authorized program, and are not incorporated by reference:
          (i) Texas Health and Safety Code (THSC) Annotated, (Vernon, 2010): Chapter 361, The Texas Solid Waste Disposal Act (TSWDA), sections 361.131 through 361.140; Chapter 371, Texas Used Oil Collection, Management, and Recycling Act, sections 371.021, 371.022, 371.024(e), 371.0245, 371.0246, 371.025, and 371.026(c).
          (ii) Texas Administrative Code (TAC), Title 30, Environmental Quality, 2015, as amended, effective through December 31, 2014: Chapter 305, sections 305.53, 305.64(b)(4), and 305.69(b)(1)(A) (as it relates to the Application Fee); Chapter 335, sections 335.321 through 335.332, Appendices I and II, and 335.401 through 335.412.
          (4) Unauthorized State amendments and provisions. (i) The following authorized provisions of the Texas regulations include amendments published in the Texas Register that are not approved by EPA. Such unauthorized amendments are not part of the State's authorized program and are, therefore, not Federally enforceable. Thus, notwithstanding the language in the Texas hazardous waste regulations incorporated by reference at paragraph (c)(1)(i) of this section, EPA will enforce the State provisions that are actually authorized by EPA. The effective dates of the State's authorized provisions are listed in the Table below. The actual State regulatory text authorized by EPA (i.e., without the unauthorized amendments) is available as a separate document, Addendum to the EPA-Approved Texas Regulatory and Statutory Requirements Applicable to the Hazardous Waste Management Program, December, 2015. Copies of the document can be obtained from EPA Region 6, 1445 Ross Avenue, Suite 1200, Dallas, TX 75202-2733.
          
          
             
            
              State provision(December 31, 2014)
              
              Effective date of authorized provision
              Unauthorized state amendments
              Texas Register reference
              Effective date
            
            
              335.6(a)
              7/29/92
              18 TexReg 2799
              5/12/93
            
            
               
              
              22 TexReg 12060
              12/15/97
            
            
               
              
              23 TexReg 10878
              10/19/98
            
            
              335.6(c) introductory paragraph
              7/29/92
              17 TexReg 8010
              11/27/92
            
            
               
              
              20 TexReg 2709
              4/24/95
            
            
               
              
              20 TexReg 3722
              5/30/95
            
            
               
              
              21 TexReg 1425
              3/1/96
            
            
               
              
              21 TexReg 2400
              3/6/96
            
            
               
              
              22 TexReg 12060
              12/15/97
            
            
               
              
              23 TexReg 10878
              10/19/98
            
            
               
              
              26 TexReg 9135
              11/15/01
            
            
              335.6(g)
              7/29/92
              18 TexReg 3814
              6/28/93
            
            
               
              
              22 TexReg 12060
              12/15/97
            
            
               
              
              23 TexReg 10878
              10/19/98
            
            
              335.24(b) introductory paragraph
              3/1/96
              21 TexReg 10983
              11/20/96
            
            
               
              
              23 TexReg 10878
              10/19/98
            
            
               
              
              38 TexReg 970
              2/21/13
            
            
              335.24(c) introductory paragraph
              3/1/96
              21 TexReg 10983
              11/20/96
            
            
               
              
              23 TexReg 10878
              10/19/98
            
            
               
              
              38 TexReg 970
              2/21/13
            
            
              335.45(b)
              9/1/86
              17 TexReg 5017
              7/29/92
            
            
              335.204(a)(1)
              5/28/86
              16 TexReg 6065
              11/7/91
            
            
              335.204(b)(1)
              5/28/86
              16 TexReg 6065
              11/7/91
            
            
              335.204(b)(6)
              5/28/86
              16 TexReg 6065
              11/7/91
            
            
              335.204(c)(1)
              5/28/86
              16 TexReg 6065
              11/7/91
            
            
              335.204(d)(1)
              5/28/86
              16 TexReg 6065
              11/7/91
            
            
              335.204(e)(6)
              5/28/86
              16 TexReg 6065
              11/7/91
            
          
          (ii) Texas has partially or fully adopted, but is not authorized to implement, the Federal rules that are listed in the following table. The EPA will continue to implement the Federal HSWA requirements for which Texas is not authorized until the State receives specific authorization for those requirements. The EPA will not enforce the non-HSWA Federal rules, although they may be enforceable under State law. For those Federal rules that contain both HSWA and non-HSWA requirements, the EPA will enforce only the HSWA portions of the rules.
          
             
            
              Federal requirement
              
                Federal Register
                reference
              
              Publication date
            
            
              Clarification of Standards for Hazardous Waste LDR Treatment Variances (HSWA) (Checklist 162)
              62 FR 64504
              December 5, 1997.
            
            
              Organobromine Production Wastes; Petroleum Refining Wastes; Identification and Listing of Hazardous Waste; Land Disposal Restrictions (HSWA) (Checklist 187)
              64 FR 36365
              June 8, 2000.
            
            
              Zinc Fertilizers Made from Recycled Hazardous Secondary Materials (HSWA and Non-HSWA) (Checklist 200)
              67 FR 48393
              July 24, 2002.
            
          
          (iii) The Federal rules listed in the table below are not delegable to States. Texas has adopted these provisions and left the authority to the EPA for implementation and enforcement.
          
             
            
              Federal requirement
              
                Federal Register
                reference
              
              Publication date
            
            
              Imports and Exports of Hazardous Waste: Implementation of OECD Council Decision (HSWA) (Checklist 152)
              61 FR 16290
              April 12, 1996.
            
            
              OECD Requirements; Export Shipments of Spent Lead-Acid Batteries (Non-HSWA) (Checklist 222)
              75 FR 1236
              January 8, 2010.
            
          
          (iv) Texas has chosen not to adopt, and is not authorized to implement, the following optional Federal rules:
          
             
            
              Federal requirement
              
                Federal Register
                reference
              
              Publication date
            
            
              NESHAPS Second Technical Correction, Vacatur (Non-HSWA) (Checklist Rule 188.1)
              66 FR 24270
              May 14, 2001.
            
            
              Storage, Treatment, Transportation and Disposal of Mixed Waste (Non-HSWA) (Checklist 191)
              66 FR 27218
              May 16, 2001.
            
            
              
              Inorganic Chemical Manufacturing Waste Identification and Listing (HSWA/Non-HSWA) (Checklist Rule 195.1)
              67 FR 17119
              April 9, 2002.
            
            
              Land Disposal Restrictions: National Treatment Variance to Designate New Treatment Subcategories for Radioactively Contaminated Cadmium, Mercury-Containing Batteries and Silver-Containing Batteries (HSWA) (Checklist 201)
              67 FR 62618
              October 7, 2002.
            
            
              NESHAP: Surface Coating of Automobiles and Light-Duty Trucks (Non-HSWA) (Checklist 205)
              69 FR 22601
              April 26, 2004.
            
            
              Revisions to the Definition of Solid Waste (Non-HSWA) (Checklist 219)
              73 FR 64668
              October 30, 2008.
            
            
              Expansion of RCRA Comparable Fuel Exclusion (Non-HSWA) (Checklist 221)
              73 FR 77954
              December 19, 2008.
            
            
              Withdrawal of the Emission Comparable Fuel Exclusion (Non-HSWA) (Checklist 224)
              73 FR 33712
              June 15, 2010.
            
            
              Removal of Saccharin and Its Salts from the Lists of Hazardous Constituents (Non-HSWA) (Checklist Rule 225)
              75 FR 78918
              December 17, 2010.
            
          
          (5) Vacated Federal rules. Texas adopted and was authorized for the following Federal rules which have since been vacated by the U.S. Court of Appeals for the District of Columbia Circuit (D.C. Cir. No. 98-1379 and 08-1144, respectively; June 27, 2014):
          
             
            
              Federal requirement
              
                Federal Register
                reference
              
              Publication date
            
            
              Hazardous Waste Combustors; Revised Standards (HSWA) (Checklist 168—40 CFR 261.4(a)(16) and 261.38 only)
              63 FR 33782
              June 19, 1998.
            
            
              Exclusion of Oil-Bearing Secondary Materials Processed in a Gasification System to Produce Synthesis Gas (Checklist 216—Definition of “Gasification” at 40 CFR 260.10 and amendment to 40 CFR 261.4(a)(12)(i))
              73 FR 57
              January 2, 2008.
            
            
              Withdrawal of the Emission Comparable Fuel Exclusion under RCRA (Checklist 224—amendments to 40 CFR 261.4(a)(16) and 261.38)
              7 FR 33712
              June 15, 2010.
            
          
          (6) Memorandum of Agreement. The Memorandum of Agreement between EPA Region 6 and the State of Texas was signed by the Executive Director of the Texas Commission on Environmental Quality (TCEQ) on December 20, 2011, and by the EPA Regional Administrator on February 17, 2012. The 2012 Memorandum of Agreement was re-certified by the Executive Director of the TCEQ on March 26, 2015, and the EPA Regional Administrator on September 30, 2015, and is referenced as part of the authorized hazardous waste management program under Subtitle C of RCRA, 42 U.S.C. 6921 et seq.
          
          (7) Statement of legal authority. “Attorney General's Statement for Final Authorization”, signed by the Attorney General of Texas on May 22, 1984, and revisions, supplements, and addenda to that Statement dated November 21, 1986, July 21, 1988, December 4, 1989, April 11, 1990, July 31, 1991, February 25, 1992, November 30, 1992, March 8, 1993, January 7, 1994, August 9, 1996, October 16, 1996, as amended February 7, 1997, March 11, 1997, January 5, 1999, November 2, 1999, March 1, 2002, July 16, 2008, December 6, 2011, February 22, 2013, and June 10, 2016, are referenced as part of the authorized hazardous waste management program under Subtitle C of RCRA, 42 U.S.C. 6921 et seq.
          
          (8) Program Description. The Program Description and any other materials submitted as part of the original application or as supplements thereto are referenced as part of the authorized hazardous waste management program under Subtitle C of RCRA, 42 U.S.C. 6921 et seq.
          
        
        3. Appendix A to part 272 is amended by revising the listing for “Texas” to read as follows:
        
          Appendix A to Part 272—State Requirements
          
          Texas  
          The statutory provisions include:
          Texas Health and Safety Code (THSC) Annotated, (Vernon, 2010): Chapter 361, The Texas Solid Waste Disposal Act, sections 361.003 (except (3), (19), (27), (35), and (39)), 361.019(a), 361.0235, 361.066(a), 361.082(a) and (f), 361.086, 361.087, 361.0871(a), 361.094, 361.095(a), 361.099(b), and 361.110; Chapter 371, The Texas Used Oil Collection, Management, and Recycling Act, sections 371.003, 371.024(b), 371.026(d), and 371.041.

          Copies of the Texas statutes that are incorporated by reference are available from Thomson Reuters, 610 Opperman Drive, Eagan, MN 55123; Phone: 1-888-728-7677; website: http://legalsolutions.thomsonreuters.com.
          
          The regulatory provisions include:
          Texas Administrative Code (TAC), Title 30, Environmental Quality, 2015, as amended, effective through December 31, 2014, and where indicated, amendments effective January 8, 2015, as published in the Texas Register on January 2, 2015 (40 TexReg 77); based on the proposed rule published August 22, 2014 (39 TexReg 6376). Please note that for some provisions, the authorized versions are found in the TAC, Title 30, Environmental Quality, as amended effective January 1, 1994, January 1, 1997, December 31, 1999, December 31, 2001, or December 31, 2012. Texas made subsequent changes to these provisions, but these changes have not been authorized by EPA. Where the provisions are taken from regulations other than those effective December 31, 2014, notations are made below.
          Chapter 3, Section 3.2(25) “Person”; Chapter 20, Section 20.15; Chapter 35, Section 35.402(e); Chapter 37, Sections 37.1 through 37.81, 37.100 through 37.161, 37.200 through 37.281, 37.301 through 37.381, 37.400 through 37.411, 37.501 through 37.551, 37.601 through 37.671, and 37.6001 through 37.6041; Chapter 281, Section 281.3(c);
          Chapter 305, Subchapter A—General Provisions, Sections 305.1(a) (except the reference to Chapter 401, relative to Radioactive Materials); 305.2 introductory paragraph (except the references to THSC sections 401.003 and 401.004, relative to Radioactive Materials and the reference to TWC 32.002); 305.2(1), (6), (11), (12), (14), (15), (19), (20), (24), (26), (27), (28), (31), and (40)-(42); 305.3;

          Chapter 305, Subchapter C—Application for Permit or Post-Closure Order, Sections 305.41 (except the reference to Chapter 401, relative to Radioactive Materials and the reference to TWC Chapter 32); 305.42(a), (b), (d), and (f); 305.43(b); 305.44 (except (d)); 305.45 (except (a)(7)(I) and (J)); 305.47; 305.50(a) introductory paragraph-(a)(3) (except the last two sentences in 305.50(a)(2)); 305.50(a)(4) (December 31, 2012); 305.50(a)(5)-(a)(8); 305.50(a)(13)-(a)(16); 305.50(b); 305.51;
          Chapter 305, Subchapter D—Amendments, Renewals, Transfers, Corrections, Revocation, and Suspension of Permits, Sections 305.61; 305.62(a) (except the phrase in the first sentence “§ 305.70 of this title . . . Solid Waste Class I Modifications” and the fifth sentence “If the permittee requests a modification of a municipal solid waste permit . . .  § 305.70 of this title.”); 305.62(b); 305.62(c) introductory paragraph (except the phrase “other than . . . subsection (i) of this section”); 305.62(c)(1); 305.62(c)(2) introductory paragraph; 305.62(c)(2)(A) (except the phrase “except for Texas Pollutant Discharge Elimination System (TPDES) permits,”); 305.62(c)(2)(B) (except the phrase “except for TPDES permits,”); 305.62(d) (except (d)(6)); 305.62(e)-(h); 305.63(a) (except the last sentence of (a)(3), and (a)(7)); 305.64(a); 305.64(b) (except (b)(4) and (b)(5)); 305.64(c) and (e); 305.64(g); 305.65; 305.66(a) (except (a)(7)-(a)(9)); 305.66(d); 305.67(a) and (b); 305.69(a); 305.69(b) (except the phrases “Additional Contents of Application for an Injection Well Permit” and “Waste Containing Radioactive Materials; and Application Fee” at (b)(1)(A)); 305.69(c); 305.69(d) (except (d)(7)); 305.69(e)-(h); 305.69(i)(3) and (i)(4); 305.69(j); 305.69(k) (except (k) A.8-A.10);
          Chapter 305, Subchapter F—Permit Characteristics and Conditions, Sections 305.121 (except the phrases “radioactive material disposal” and “subsurface area drip dispersal systems”); 305.122 (except (e)); 305.124; 305.125 introductory paragraph; 305.125(2) and (4); 305.125(5) (except the second sentence); 305.125(6)-(8); 305.125(9) (except (9)(C)); 305.125(10) (except the phrases “and 32” and “and 401.603”); 305.125(11) (except the phrase “as otherwise required by Chapter 336 of this title” relative to Radioactive Substances in (11)(B)); 305.125(12)-(19), and (21); 305.127 introductory paragraph; 305.127(1)(B)(iii); 305.127(1)(E) and (F); 305.127(2); 305.127(3)(A) (except the last two sentences); 305.127(3)(B) and (C); 305.127(4)(B); 305.127(5)(C); 305.128;
          Chapter 305, Subchapter G—Additional Conditions for Hazardous and Industrial Solid Waste Storage, Processing, or Disposal Permits, Sections 305.141 through 305.145; 305.150;
          Chapter 305, Subchapter I—Hazardous Waste Incinerator Permits, Sections 305.171 through 305.176;
          Chapter 305, Subchapter J—Permits for Land Treatment Demonstrations Using Field Tests or Laboratory Analyses, Sections 305.181 through 305.184;
          Chapter 305, Subchapter K—Research, Development, and Demonstration Permits, Sections 305.191 through 305.194;
          Chapter 305, Subchapter L—Groundwater Compliance Plan, Section 305.401(c);  
          Chapter 305, Subchapter Q—Permits for Boilers and Industrial Furnaces Burning Hazardous Waste, Sections 305.571 through 305.573;
          Chapter 305, Subchapter R—Resource Conservation and Recovery Act Standard Permits for Storage And Treatment Units, Sections 305.650 through 305.661;
          Chapter 324, Subchapter A—Used Oil Recycling, Sections 324.1; 324.2 (except 324.2(2)); 324.3 (except 324.3(5)); 324.4; 324.6; 324.7; 324.11 through 324.16; 324.21; 324.22(d)(3);
          Chapter 335, Subchapter A—Industrial Solid Waste and Municipal Hazardous Waste in General, Sections 335.1 introductory paragraph-(4), (6)-(12), (16)-(19), (23), (24), (26)-(30), (33), (35)-(38), (40)-(47), (48) (except for the phrase “or is used for neutralizing the pH of non-hazardous industrial solid waste”), (49)-(51), (53)-(58), (60)-(64), (66), (67), (70)-(79), (81)-(115) (except the phrase “solid waste or” at (89), (91), (92), (94), (95), and (100)), (117)-(119) (except the phrase “solid waste or” at (117)), (123)-(128) (except the phrase “solid waste or” at (124)), (130), (132)-(136), (138)-(140)(A)(iii), (140)(A)(iv) introductory paragraph (except the last sentence), (140)(B)-(G) (except the phrase “Except for materials described in subparagraph (H) of this paragraph.” at (D) and (G) introductory paragraphs),), (140)(I) and (J), (141), (142), (144)-(154) (except the phrase “solid waste or” at (147), (150) and (152)), (155)-(159) (except the phrase “or industrial solid” at (155), (158), and (159)), (161)-(170) (except the phrase “solid waste or” at (164)), (171) (except the phrase “or industrial solid” at (171)(B)), (172)-(174), and (175) (except the phrase “solid waste or”) (40 TexReg 77, effective January 8, 2015); 335.2 (except (b), (d), (h), (k) and (n)); 335.4; 335.5 (except (d)); 335.6(a); 335.6(b) (January 1, 1997); 335.6(c); 335.6(d) (except the last sentence) (January 1, 1994); 335.6(e) (January 1, 1994); 335.6(f) and (g); 335.6(h) (except the third sentence); 335.6(i) and (j); 335.7; 335.8(a)(1) and (2); 335.9(a) (except (a)(2) and (3)); 335.9(a)(2) and (3) (January 1, 1997); 335.9(b) (January 1, 1994); 335.10(a) and (b); 335.11(a); 335.12(a); 335.13(a) (January 1, 1997); 335.13(c) and (d) (January 1, 1994); 335.13(e) and (f) (January 1, 1997); 335.13(g) (January 1, 1994); 335.13(k); 335.14; 335.15 introductory paragraph (January 1, 1994); 335.15(1); 335.15(3) (except two references to “Class 1 Waste” at introductory paragraph); 335.17(a); 335.18(a); 335.19 (except 335.19(d)); 335.20 through 335.23(1); 335.23(2) (January 1, 1994); 335.24(a)-(f); 335.24(m) and (n); 335.29 through 335.31;
          Chapter 335, Subchapter B—Hazardous Waste Management General Provisions, Sections 335.41(a)-(c); 335.41(d) introductory paragraph and (d)(2)-(4); 335.41(d)(1) (December 31, 2001); 335.41(e)-(j); 335.43(a); 335.44; 335.45; 335.47 (except (b) and second sentence in (c)(3)); 335.47(b) (December 31, 1999);
          Chapter 335, Subchapter C-Standards Applicable to Generators of Hazardous Waste, Sections 335.61 (except (f)); 335.62; 335.63; 335.65 through 335.68; 335.69 (except “and (n)” in (a) introductory paragraph, (i), and (n)); 335.70; 335.71; 335.73 through 335.75; 335.76 (except (h)); 335.77; 335.78(a); 335.78(b) (January 1, 1997); 335.78(c); 335.78(d) (except (d)(2)); 335.78(e) introductory paragraph (January 1, 1997); 335.78(e)(1) and (2); 335.78(f) (except 335.78(f)(2)); 335.78(f)(2) (January 1, 1997); 335.78(g) (except (g)(2)); 335.78(g)(2) (January 1, 1997); 335.78(h)-(j); 335.79;
          Chapter 335, Subchapter D—Standards Applicable to Transporters of Hazardous Waste, Sections 335.91 (except (e)); 335.92; 335.93 (except (e)); 335.93(e) (December 31, 1999); 335.94;
          Chapter 335, Subchapter E—Interim Standards for Owners and Operators of Hazardous Waste Treatment, Storage, or Disposal Facilities, Sections 335.111; 335.112 (except (a)(17)); 335.113; 335.115 through 335.128;
          Chapter 335, Subchapter F—Permitting Standards for Owners and Operators of Hazardous Waste Treatment, Storage, or Disposal Facilities, Sections 335.151 through 335.153; 335.155 (except 335.155(1)); 335.155(1) (40 TexReg 77, effective January 8, 2015 (August 22, 2014 proposed rule (39 TexReg 6376))); 335.156 through 335.179;
          Chapter 335, Subchapter G—Location Standards for Hazardous Waste Storage, Processing, or Disposal, Sections 335.201(a) (except (a)(3)); 335.201(c); 335.202 introductory paragraph; 335.202(2), (4), (9)-(11), (13), and (15)-(18); 335.203; 335.204(a) introductory paragraph-(a)(5); 335.204(b)(1)-(6); 335.204(c)(1)-(5); 335.204(d)(1)-(5); 335.204(e) introductory paragraph; 335.204(e)(1) introductory paragraph (except the phrase “Except as . . . (B) of this paragraph,” and the word “event” at the end of the paragraph); 335.204(e)(2)-(7); 335.204(f); 335.205(a) introductory paragraph-(a)(2) and (e);
          Chapter 335, Subchapter H—Standards for the Management of Specific Wastes and Specific Types of Facilities, Sections 335.211(a) (40 TexReg 77, effective January 8, 2015); 335.211(b) and (c); 335.212 through 335.214; 335.221 through 335.225; 335.241(except (b)(4)); 335.251; 335.261 (except (b) introductory paragraph, (b)(6), (b)(15) and (e)); 335.261(b) introductory paragraph, (b)(6), and (b)(15) (40 TexReg 77, effective January 8, 2015 (August 22, 2014 proposed rule (39 TexReg 6376))); 335.271; 335.272;
          Chapter 335, Subchapter O—Land Disposal Restrictions, Section 335.431 (except (c)(1); 335.431(c)(1) (39 TexReg 6376, effective August 22, 2014 (August 22, 2014 proposed rule (39 TexReg 6376)));
          Chapter 335, Subchapter R—Waste Classification, Sections 335.504 (except 335.504(1)); 335.504(1) (40 TexReg 77, effective January 8, 2015 (August 22, 2014 proposed rule (39 TexReg 6376)));
          Chapter 335, Subchapter U—Standards For Owners and Operators Of Hazardous Waste Facilities Operating Under A Standard Permit, Sections 601 and 602.

          Copies of the Texas regulations that are incorporated by reference are available from Thomson Reuters, 610 Opperman Drive, Eagan, MN 55123; Phone: 1-888-728-7677; website: http://legalsolutions.thomsonreuters.com.
          
          
        
      
      [FR Doc. 2018-22998 Filed 10-23-18; 8:45 am]
      BILLING CODE 6560-50-P
    
  